DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already requires a door separating the first area from the second area, so claim 9 fails to further limit the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,901,223 (hereinafter Ricketts).
Regarding claim 1, Ricketts discloses a cabin comprising a first enclosed area containing a dry space (“drying room”) and a second enclosed area connected to the first area through a door (“bifold doors”) and providing a shower area (“shower room”) (col. 1, ln. 35 – 36), and a control system (16) for controlling settings of the cabin (col. 4, ln. 19 – 28).
Regarding claim 2, Ricketts discloses the control system (16) controls shower settings (col. 4, ln. 19 – 28).
Regarding claim 3, Ricketts discloses the first enclosed area (drying room) comprises a hairdryer (9), a clothes hanger (24), and a mirror (21).
Regarding claim 4, Ricketts discloses the second enclosed area (shower room) comprises a shampoo/conditioner/bodywash dispenser (14).
Regarding claim 9, Ricketts discloses a door (bifold door on hinges 11, 11a) separating the first enclosed area from the second enclosed area (fig. 1).
Regarding claim 11, Ricketts discloses an evacuation tube (19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricketts in view of US Patent 8,438,753 (hereinafter Martin).
Regarding claim 5, Ricketts fails to show the second enclosed area further comprises one or more air nozzles, wherein the control system controls the settings of the air nozzles. Attention is turned to Martin which shows including air nozzles (42) controlled by a control system to dry a shower after use to reduce humidity, mold, mildew, and other residue build-up on the shower walls after use (col. 1, ln. 49 – 56). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the second enclosed area of Ricketts to include one or more air nozzles, wherein the control system controls the settings of the air nozzles to reduce humidity and mold, mildew, and other residue build-up on the shower walls after use as evidenced by the teachings of Martin mentioned above.
Regarding claim 12, Ricketts fails to show a ceiling fan. Attention is turned to Martin which shows including a ceiling fan (56) to draw humid air out of a shower after use to reduce humidity, mold, mildew, and other residue build-up on the shower walls after use (col. 1, ln. 49 – 56). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Ricketts to include a ceiling fan to draw humid air out of a shower after use to reduce humidity, mold, mildew, and other residue build-up on the shower walls after use as evidenced by the teachings of Martin mentioned above.
Claim(s) 6, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricketts in view of US Patent 6,470,512 (hereinafter Lau).
Regarding claims 6 and 10, Ricketts fails to show the second enclosed area further comprises one or more disinfection spray nozzles, wherein the control system controls the settings of the disinfection spray nozzles and a disinfection system comprising disinfection tubes, a disinfection unit containing disinfectant, and disinfectant nozzles. Attention is turned to Lau which teaches a high-volume shower arrangement with a first dry enclosed area (8) and a second shower area (2), the second enclosed area having a disinfection system (12) with disinfection tubes (spray ring), a disinfection unit containing disinfectant, and disinfectant nozzles, and a control system that controls settings of the spray nozzles for automatically cleaning the shower after each use (col. 3, ln. 40 – 47). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Ricketts to include a disinfection system comprising disinfection tubes, a disinfection unit containing disinfectant, and disinfectant nozzles and the second enclosed area has one or more disinfection spray nozzles, wherein the control system controls the settings of the disinfection spray nozzles to automatically clean the shower between uses as evidenced by the teachings of Lau mentioned above.
Regarding claim 17, Ricketts fails to show an ultraviolet lamp. Attention is turned to Lau which teaches using an ultraviolet lamp to automatically clean a shower after each use (col. 3, ln. 46). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include an ultraviolet lamp in the system of Ricketts to automatically clean the shower after each use as evidenced by the teachings of Lau.
Claim(s) 7 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricketts in view of US Patent Application Publication 2013/0205685 (hereinafter Leatherman).
Regarding claims 7 and 8, Ricketts shows the second enclosed area comprises a drain (19) but fails to show the first and second enclosed areas comprise a perforated floor. Attention is turned to Leatherman which shows including a slatted or perforated floor in dry or shower enclosed areas to allow any fluid to drip below the floor (par. 90). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the floors of the first and second enclosed areas of Ricketts to be perforated to allow for drainage cracks as evidenced by the teachings of Leatherman mentioned above.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricketts in view of US Patent 7,437,780 (hereinafter Lin).
Regarding claim 13, Ricketts shows a water dispensing system comprising a ceiling shower nozzle (13) which obviously includes a water tube in order to direct water from a water supply to the outlet of the shower nozzle but fails to show a wall shower nozzle. Attention is turned to Lin which shows a water dispensing system that has a ceiling shower nozzle, water tubes, and wall shower nozzles (231) to give a user a whole-body massage and shower. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Ricketts to include a wall shower nozzle to give a user a more thorough full body showering experience as is known in the art and evidenced by the teachings of Lin mentioned above.
Claim(s) 14 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricketts in view of US Patent Application Publication 2021/0401237 (hereinafter Flood).
Regarding claims 14 – 15, Ricketts shows a perimeter wall encompassing a portion of the perimeter of the cabin but fails to show it is hollow, comprising an interior wall, exterior wall, and tubes for transporting water, air and disinfectant through to the interior wall, and that the interior and exterior wall are made of metal. Attention is turned to Flood which shows a portable sanitation chamber that has a hollow perimeter wall having interior and exterior wall panels made from metal that conceal various tubes for the sanitation system (par. 40). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Ricketts to have a perimeter wall encompassing a portion of the perimeter of the cabin but fails to show it is hollow, comprising an interior wall, exterior wall, and tubes for transporting water, air and disinfectant through to the interior wall, and that the interior and exterior wall are made of metal as a suitable, cost-effective configuration that is easy to install as evidenced by the teachings of Flood mentioned above.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricketts in view of US Patent 4,539,721 (hereinafter Moore).
Regarding claim 16, Ricketts fails to show a perforated floor made of metal. Attention is turned to Moore which shows a floor (24) having perforations (103) and being made of metal (col. 3, ln. 13 – 21). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select metal as a suitable material for the perforated floor as a matter of design choice known in the art for its intended use as evidenced by the teachings of Moore mentioned above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4,348,777 is directed to the state of the art of shower systems having designated dry and shower areas separated by a door.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754